DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, 31-35, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (US 2016/0096773 A1)
Regarding claim 21-24, and 31
Quinn teaches a carbonatable calcium silicate cements that can be comprised of phases that meet applicants' claimed general formulas (e.g. claim 1 and others) and teach that wollastonite (CaSiO3) is one of the main reactive phases of calcium silicate [0029]. 
Quinn teaches that Ordinary Portland cement (OPC, which contains some calcium aluminate, making its obvious if not anticipated to use a calcium aluminate cement) (rapid setting when mixed with water) is mixed with the carbonatable calcium silicate cements at various levels [0034] and that when reacted with water form hydration products such as portlandite (Ca(OH)2), ettringite, and calcium silicate hydrate gel. Carbonation is also a step in Quinn’s process to make his cement by treating with carbon dioxide.
Regarding claim 25
With respect to the amount of OPC in the composition the reference notes that 1 % contamination reduces the setting time, and 5 % contamination reduces the setting time in half. Therefore, the reference teaches that the amount of OPC is result effective as to the setting time of the mixture (tables 2-4). Therefore, the claimed amount would have been determined through routine experimentation in the art depending upon the desired use and setting time, making the claimed amount of 10-75 % obvious even though the reference only teaches up to 5 %.
Regarding claims 26, 34-35 and 38
Quinn teaches that concrete, the most consumed material in the world, is made by mixing cement, water and aggregates (paragraph 0003), making it obvious to add an aggregate to form a concrete.
Regarding claims 32 and 37
The compressive strength is a property of the material, and as the reference discloses or makes obvious the claimed composition it would also be expected to possess the same properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Regarding claims 33 and 40
Quinn teaches that his cement/concrete can be use in a variety of components in the infrastructure, construction, pavement and landscaping industries (abstract), making the production of a building material such as pavers and architectural stone obvious.
Regarding claim 39
Quin teaches that calcium sulfate hydrate phases may be present (paragraph 0034), making this limitation obvious.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (US 2016/0096773 A1), as applied to claims 21-26, 31-35, and 37-40 above, and in view of Lloyd et al. (US 2013/0133554).
Regarding claims 27-28
Although, Quinn does not teach the use of a lightweight aggregate, Quinn does teach or suggest the use of an aggregate. However, Lloyd teaches that in cementitious materials that a lightweight aggregate can be used such as ash may be used   (paragraph 0033). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to add to the teachings of  Quinn by using ash as a lightweight aggregate, with a reasonable expectation of success, as suggested by Lloyd. 
Regarding claims 29-30 and 36
Lloyd teaches that fibers such as polyvinyl alcohol and carbon may be used to provide increased strength, stiffness, or toughness (paragraph 0034). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to add to the teachings of  Quinn by adding a fiber such as carbon fiber or polyvinyl alcohol fibers, with a reasonable expectation of success, and the expected benefit of increasing the strength, stiffness, or toughness of the cementitious material as suggested by Lloyd. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734